Appeal from a judgment of the County Court of Warren County, rendered December 14, .1973, convicting defendant of the crime of criminal possession of a dangerous drug in the fourth degree (former Penal Law, § 220,15), and sentencing him to a definite term of imprisonment for one -year.' Judgment modified, as a matter of discretion, .in the interest of justice, by reducing^the sentence to a period of six' months, and, as so modified, affirmed. Herlihy, P. J., Greenblott, Kane,'Main and Reynolds/ JJ., concur,